PER CURIAM:
Michael Scott Cash appeals the district court’s orders adopting the recommendation of the magistrate judge and denying relief on Cash’s motion to return property and denying Cash’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Cash, Nos. 6:05-cv-00338-MBS; 6:99-cr-00266-MB (D.S.C. Oct. 21, 2010); 2010 WL 2650022 (July 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.